DETAILED ACTION
The following Office Action is in response to the Response to Restriction filed on March 28, 2022 and the Examiner-Initiated Interview held on April 28, 2022.  Claims 1-12 and 14-20 are currently pending, wherein of the pending claims, claims 19 and 20 are withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 28, 2022.
Claims 1-12 and 14-18 are allowable as a result of the examiner’s amendment as discussed below. The restriction requirement among inventions I, II, and III, as set forth in the Office action mailed on January 28, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 28, 2022 is fully withdrawn.  Claims 19 and 20, directed to inventions II and III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Paradies on April 28, 2022.

The application has been amended as follows: 

IN THE CLAIMS:

In claim 1, line 9, after “extended from the tube”, inserted --wherein each of the at least two corners comprises a first end in a first bend angular direction, a second bend in a second bend angular direction, opposite of the first bend angular direction, and a third bend in a third bend angular direction opposite of the second bend angular direction, arranged such that each of the at least two corners extends outwardly from an imaginary line extending from a central longitudinal axis of the tube, when the loop is extended from the tube--

In claim 11, lines 1-2, between “wherein” and “corners are open”, replaced [the one or more] with -- one or more of the at least two--

In claim 12, line 1, between “wherein” and “corners are”, replaced [the one or more] with -- one or more of the at least two--

Claim 15 cancelled

In claim 16, between “The endoscopic snare net of claim” and “wherein”, replaced [15] with --1--

In claim 17, line 1, between “wherein” and “corners form”, replaced [the one or more] with -- one or more of the at least two--

In claim 19, line 18, after “pulled into the lumen”, inserted --wherein each of the at least two corners comprises a first end in a first bend angular direction, a second bend in a second bend angular direction, opposite of the first bend angular direction, and a third bend in a third bend angular direction opposite of the second bend angular direction, arranged such that each of the at least two corners extends outwardly from an imaginary line extending from a central longitudinal axis of the tube, when the loop is extended from the tube--

Allowable Subject Matter
Claims 1-12, 14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims.  The closest art of record are the Ranallo et al. reference (US 2018/0193009) and Nakao reference (US 2005/0085808).  
The Ranallo et al. prior art reference teaches an endoscopic snare net device (Figure 1; 10) comprises: a shaped loop having a distal end of the loop and a proximal end of the loop (Figure 1; 52), the distal end of the loop being shaped to expand as the distal end of the loop exits a tube having a lumen ([¶ 0044]), and the proximal end of the loop having at least two corners exiting the lumen after the distal end of the loop exits the tube (Figure 8; corner at portion 27 of loop and corner at portion 166 | See OA Figure 1 below), the at least two corners being comprised of at least a first corner on a first side of the proximal end of the loop (Figure 8; corner at portion 166 on left side) and a second corner on a second side of the proximal end of the loop (Figure 8; corner at portion 27 on right side), the second side of the proximal end being opposite the first side of the proximal end, and the second corner is closer to the tube than the first corner, when both the first corner and the second corner are extended from the tube (See OA Figure 1 below); a net engaging the shaped loop (Figure 1; 54), such that a distinct pocket is formed within the net as the proximal end of the loop and the net are pulled into the tube, as the loop closes ([¶ 0062], teaches that the loop may be actuated to help scoop items, therein defining a pocket); and the tube having the lumen is configured and arranged to accept the introduction of the loop and snare net through the lumen of the tube ([¶ 0044], stored position | such as in Figure 15b), wherein the lumen is defined by a wall of the tube, and the net is engaged on the shaped loop such that the engaged loop is woven through holes in the net such that the net is retained on the shaped loop ([¶ 0047]), the net being secured at the distal end of the shaped loop, and the net engaging the at least two corners of the shaped loop at the proximal end of the shaped loop, the at least two corners being shaped such that the at least two corners retain the net from sliding forward on the shaped loop during extension of the shaped loop and the net from the lumen and retraction of the shaped loop and net into the lumen (the corners will inherently assist in retaining the net given the angles and that the net is woven through the loop), but it does not specifically teach wherein each of the at least two corners comprises a first end in a first bend angular direction, a second bend in a second bend angular direction, opposite of the first bend angular direction, and a third bend in a third bend angular direction opposite of the second bend angular direction, arranged such that each of the at least two corners extends outwardly from an imaginary line extending from a central longitudinal axis of the tube, when the loop is extended from the tube.  Furthermore, there is no motivation or rationale to modify the corners of the Ranallo reference to include the first, second, and third bends.  It is further noted that Figures 4a-d appear to show a loop with corners at the proximal end that are asymmetrical.  However, the disclosure does not mention this asymmetrical loop geometry, and further does not teach that the drawings are drawn to scale.

    PNG
    media_image1.png
    246
    390
    media_image1.png
    Greyscale

OA Figure 1

	The Nakao reference teaches an endoscopic snare net device comprising: a shaped loop having a distal end of the loop and a proximal end of the loop (Figure 9; 94), the distal end of the loop being shaped to expand as the distal end of the loop exits a tube having a lumen (Figure 9; 104), and the loop having at least two corners exiting the lumen after the distal end of the loop exits the tube (Figure 9; 100a, 102b), the at least two corners being comprised of at least a first corner on a first side of the loop (Figure 9; 100a) and a second corner on a second side of the proximal end of the loop (Figure 9; 102b), the second side of the loop being opposite the first side of the loop, and the second corner being closer to the tube than the first corner, when both the first corner and the second corner are extended from the tube, wherein each of the at least two corners comprises a first end in a first bend angular direction, a second bend in a second bend angular direction, opposite of the first bend angular direction, and a third bend in a third bend angular direction opposite of the second bend angular direction, arranged such that each of the at least two corners extends outwardly from an imaginary line extending from a central longitudinal axis of the tube, when the loop is extended from the tube (Figure 9; 100a, 102b), but it does not specifically teach both the first corner and the second corner being at a proximal end of the loop.  Furthermore, there is no motivation or rationale to have both of the corners of the Nakao reference be at a proximal end of the loop given the position of the corners are intended to define different sized loops, wherein a person having ordinary skill would not modify the configurations of the loops to include two loop sizes so close in size by including two pairs of corners at the proximal end of the loop.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Hill reference (US 5752961) teaches a snare loop having multiple corners (Figure 2b); The Nakao reference (US 2007/0016225) teaches an endoscopic snare loop net device having dented corners having three bends (Figure 11); the Nobis et al. reference (US 2007/0250070) teaches a snare loop having an asymmetrical shape (Figure 3); the Kozuki et al. reference (WO 2008/044615) teaches an endoscopic snare loop having multiple corners at the proximal end (Figures 10-12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        4/28/2022